FILED
                                                            JANUARY 18, 2018
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division Ill




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re Parental Rights to                      )         No. 35132-7-III
                                              )
                                              )
                                              )         UNPUBLISHED OPINION
D.JJ.t                                        )
                                              )
                                              )

         LAWRENCE-BERREY, A.CJ. -      Mr. V. appeals the trial court's order terminating

his parental rights to his son, D.J.J. Mr. V. argues the termination order must be reversed

because (1) the Department of Social and Health Services (DSHS) failed to offer

parenting education services to him, (2) the record does not support the trial court's

findings on the incarceration factors, and (3) termination of the parent-child relationship

is not in the best interest ofD.J.J. We disagree and affirm.




        t To protect the privacy interests ofD.J.J., a minor, we use his and his parents'
initials throughout this opinion. General Order of Division Three, In Re the Use of
Initials or Pseudonyms for Child Victims or Child Witnesses (Wash. Ct. App. June 18,
2012).
No. 35132-7-III
In re Parental Rights to D.J.J.


                                            FACTS

       Background facts

       D.J.J. was born December 11, 2013, to Ms. J. and Mr. V. After his birth, D.J.J.

lived with his mother, and Mr. V. saw him on weekends.

       In July 2014, the Yakima County Superior Court entered a temporary parenting

plan order in DJ.l's paternity case. The order authorized Mr. V. to have supervised

visits with D.J.J., but first required Mr. V. to provide a clean hair follicle test, undergo a

drug and alcohol evaluation and follow all recommendations, and participate in a

domestic violence evaluation and follow all recommendations. A separate order in the

paternity case restrained Mr. V. from coming within 500 feet of D.J.J. The restraining

order was reviewable once Mr. V. progressed with the treatment plan set forth in the

temporary parenting plan. Sometime in August 2014, Mr. V. went to California with Ms.

J. and D.J.J., in disregard of the no-contact order.

       Molly Fields, a DSHS social worker, received information that Ms. J. took D.J.J.

somewhere and used marijuana, cocaine, and methamphetamine with Mr. V. Ms. Fields

investigated, but was unable to locate anyone. Mr. V. later testified that despite the no-

contact order, he and Ms. J. took the baby to California.




                                               2
No. 35132-7-III
In re Parental Rights to D.J.J.


         Ms. Fields had grave concerns about the baby's welfare. On August 6, 2014, she

filed a dependency petition. DSHS could not locate Mr. V. and notify him of the shelter

care hearing. Ms. Fields soon after transferred the case to DSHS social worker Leticia

Saenz.

         Mr. V. contacted Ms. Saenz to arrange visitation, which occurred in August and

September 2014. At this point, Ms. Saenz discovered a no-contact order prevented these

visits, and they abruptly stopped.

         On October 29, 2014, Mr. V. agreed to an order of dependency. The court entered

a dispositional order the same day. The dispositional order required Mr. V. to participate

in a substance abuse evaluation and follow recommended treatment, to obtain a domestic

violence evaluation and follow recommended treatment, and to obtain a mental health

assessment and follow recommended treatment. One year later, in November 2015, the

trial court ordered Mr. V. to participate in parenting education.

         On January 28, 2015, Mr. V. sought permission from the dependency court to

resume visitations with D.J.J. The dependency court granted Mr. V.'s request and

ordered supervised visits. Supervised visits took place in February and March 2015, and

D.J.J. and Mr. V. interacted favorably together. Mr. V. abruptly stopped attending visits

in March 2015. Mr. V. did not give any reason for failing to attend. At the termination



                                              3
No. 35132-7-III
In re Parental Rights to D.JJ


trial, Mr. V. testified that he might have stopped visiting D.J.J. because of a no-contact

order. But it was not until September 8, 2015, when his contact with D.J.J. was

prohibited. The September order prohibited Mr. V. from having contact with D.J.J. for

two years. Mr. V. never attempted to modify the September 2015 order.

       Mr. V. 's history ofsubstance abuse and noncompliance with treatment

       Mr. V. has a history of marijuana and methamphetamine use. In 2013, he

participated in outpatient treatment at Merit Resources, as a probation requirement from a

previous criminal conviction. He did not successfully complete that treatment. As

described above, in 2014, he was ordered to undergo a substance abuse evaluation and to

follow all treatment recommendations. In conjunction with this requirement, Ms. Saenz

referred him for four urinalysis (UA) tests, but he provided only one. When Ms. Saenz

first asked Mr. V. to provide a UA sample, he initially refused to do so because he was

using drugs.

       Starting in the fall of 2014 and continuing into early 2015, Mr. V. again

participated in outpatient treatment at Merit Resources, three times per week. He

successfully completed treatment and the program transitioned him to once per week

treatment. Shortly after, he failed a UA and his substance abuse counsellor referred him

to inpatient treatment.



                                             4
No. 35132-7-III
In re Parental Rights to D.J.J.


       The James Oldham Treatment Center provided inpatient treatment for Mr. V.

Three-fourths through the program, Mr. V. obtained permission to leave the facility so he

could attend court. Mr. V. went to court, but he did not return immediately to the

treatment center in accordance with his leave agreement. Instead, he went to DSHS

where he had contact with Ms. Saenz and Ms. J. He also went to see his family. The

treatment center terminated his treatment because Mr. V. violated the leave agreement.

       Mr. V. did not engage in any treatment since being terminated from the James

Oldham Treatment Center. He told Ms. Saenz he would seek a new substance abuse

evaluation in Seattle, but he never told her the name of the place he planned to attend.

       The trial court found that Mr. V. had a significant and unresolved substance abuse

problem, frequently minimized his drug use, and refused to acknowledge it. The trial

court found Mr. V.'s testimony vague and evasive concerning subjects detrimental to him.

Mr. V. did acknowledge that his drug use caused problems with the police and sometimes

drove his violent behavior. Nonetheless, Mr. V. believed he did not need substance abuse

treatment.

       Mr. V. 's history of domestic violence and noncompliance with treatment

       The court found Mr. V. had a "significant and unresolved domestic violence

problem." Clerk's Papers (CP) at 176. Reynaldo Chavez worked at Northwest



                                             5
No. 35132-7-111
In re Parental Rights to D.J.J.


Behavioral Modification Clinic and completed two domestic violence evaluations of Mr.

V. The first evaluation was in 2012 for a criminal offense. The second evaluation was in

November 2014 in conjunction with the dependency proceeding.

       In November 2014, Mr. Chavez recommended that Mr. V. complete an 18-month

treatment program, well above the 12-month standard. Mr. Chavez explained that his

recommendation was because Mr. V. had an "extensive history of violent offenses."

Report of Proceedings (RP) at 127. Mr. V. participated for only six weeks before he

stopped attending. Mr. Chavez explained that clients actively using marijuana and

methamphetamine could not engage in treatment or utilize the tools the program teaches.

      August 2015 incident

       In August 2015, while Ms. J. still had placement ofD.J.J., Ms. Saenz went to Ms.

J.'s home to give Ms. J. a ride so that Ms. J. and D.J.J. could run errands. Ms. Saenz went

inside the home and noticed its condition. She also noticed that Ms. J ., when leaving the

house, was unable to lock the door from the outside. The three returned from errands a

few hours later. Ms. Saenz stayed in the car while Ms. J. went to the front door. The

front door was locked, and Ms. J. could not get in. Ms. J. saw Mr. V. in the home and

started yelling. Ms. Saenz saw Mr. V. leave the home to run away. She called police.




                                             6
No. 35132-7-111
In re Parental Rights to D.JJ


       The inside of the house had been tom apart. Papers and furniture were strewn

everywhere, and a large number of electronic items were gathered by the door. In

addition, there was a large knife in D.J.J. 's bedroom, which had not been there earlier.

       Because of the incidents, Ms. Saenz took Ms. J. to a safe house for domestic

violence incidents. Ms. J. obtained a protection order for herself and for D.J.J.

       Soon after, D.J.J. was placed with his maternal grandmother, Maria Reyes.

       Mr. V 's incarceration, Child Protective Services, and criminal history

       In January 2016, Mr. V. was arrested for felony violation of a no-contact order for

having contact with Ms. J. Mr. V. was booked into the Yakima County jail where he

awaited trial. Ms. Saenz asked whether services were available to Mr. V. while in jail.

She learned that the only available service was a substance abuse evaluation. Ms. Saenz

did not make a referral for a substance abuse evaluation because it was her understanding

that Mr. V. already had an evaluation and only needed treatment.

       Mr. V. subsequently was convicted of felony violation of a no-contact order and

transferred to the Washington State Penitentiary. Ms. Saenz asked classification

counselor Tonya Gould whether parenting and domestic violence treatment services were

available to Mr. V. at the penitentiary. Ms. Gould said that they were not. Ms. Saenz also

asked Ms. Gould if substance abuse treatment was available. Ms. Gould said that such



                                             7
No. 35132-7-III
In re Parental Rights to D.J.J.


treatment was available, but was very limited, and was generally provided only to

prisoners serving special sentences that required drug treatment as a condition of their

sentences. Because Mr. V. 's sentence did not require substance abuse treatment, Ms.

Gould did not believe that Mr. V. would be able to receive such treatment while

incarcerated.

       Mr. V. has seven convictions for drug, theft, firearm, and domestic violence

offenses. In 2014, he acknowledged to Ms. Saenz that a warrant had been issued for his

arrest. During the dependency proceeding, he was incarcerated for 29 days for violating a

no-contact order with a woman other than Ms. J. and was also incarcerated for felony

violation of a no-contact order, beginning in January 2016.

       Parenting education

       DSHS did not offer Mr. V. parenting education between November 2015, when

the court ordered them, and his incarceration in January 2016. Ms. Saenz testified she

was waiting for Mr. V. to engage in substance abuse treatment before referring him for

parenting education, so that parenting education would not be futile. She was concerned

he would not benefit from the service while he was using drugs. Mr. V. thought

parenting education services could benefit him, but also did not think they were

necessary.



                                             8
No. 35132-7-III
In re Parental Rights to D.J.J.


       Termination trial

       The termination trial occurred in late January 2017. The trial court heard

testimony from social workers, several providers, Mr. V., and Ms. Reyes. The guardian

ad litem recommended terminating Mr. V.'s parental rights. After hearing the evidence

and closing arguments, the trial court ruled in favor ofDSHS. Later, the trial court

entered comprehensive findings of fact and conclusions of law. Mr. V. timely appealed.

                                       ANALYSIS

       A.     STANDARD OF REVIEW

       This court must atlinn findings of fact under RCW 13 .34.180( 1) if substantial

evidence from which a rational trier of fact could find the necessary facts by clear,

cogent, and convincing evidence supports the findings. In re Dependency ofK. S. C., 13 7
Wash. 2d 918. 925, 976 P.2d 113 (1999). Evidence is substantial if it is sufficient to

persuade a fair-minded person of the truth of the matter asserted. In re Welfare of S.J.,

162 Wn. App. 873,881,256 P.3d 470 (2011). Clear, cogent, and convincing evidence

exists when the ultimate fact at issue is "highly probable." K.S.C., 137 Wash. 2d at 925.

Unchallenged findings are verities on appeal. In re Interest of Mahaney, 146 Wash. 2d 878,

895, 51 P.3d 776 (2002).




                                              9
No. 35132-7-III
In re Parental Rights to D.JJ


       Because the trial court hears the testimony and observes the witnesses, it is entitled

to deference concerning credibility of witnesses or weight of the evidence. In re Welfare

of L.NB.-L., 157 Wn. App. 215,243,237 P.3d 944 (2010). If a trial court has resolved

conflicting evidence, this court will not substitute its judgment for that of the trial court,

even if this court would have resolved a factual dispute differently. Mairs v. Dep 't of

Licensing, 70 Wn. App. 541,545, 854 P.2d 665 (1993). The party claiming error has the

burden of showing that a finding of fact is not supported by substantial evidence. Fisher

Properties, Inc. v. Arden-Mayfair, Inc., 115 Wash. 2d 364, 369, 798 P.2d 799 (1990).

       B.     GENERAL PROOF REQUIREMENTS FOR TERMINATION PROCEEDINGS


       Parents have a fundamental liberty interest in the care, custody, and

companionship of their children. Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct.
1388, 71 L. Ed. 2d 599 (1982). Therefore, the State may interfere with parents' rights

'" only for the most powerful [of] reasons."' S.J, 162 Wash. App. at 880 (alteration in

original) (internal quotation marks omitted) (quoting In re Welfare ofA.JR., 78 Wash. App.
222, 229, 896 P.2d 1298 (1995)). When the parental actions may cause harm or a risk of

harm to the child, the State has a right and responsibility to protect the child. In re

Custody of Smith, 137 Wash. 2d 1, 18,969 P.2d 21 (1998), ajf'd on other grounds sub nom.,

Troxel v. Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000). Therefore,


                                              10
No. 35132-7-III
In re Parental Rights to D.JJ.


"reunification must be balanced against the child's right to basic nurture, physical and

mental health, and safety; ultimately, the child's rights and safety should prevail." In re

Welfare ofA.G., 155 Wn. App. 578,589,229 P.3d 935 (2010), review granted and

reversed on other grounds following remand, 160 Wn. App. 841,248 P.3d 611 (2011).

       Washington courts use a two-step process to determine whether to terminate

parental rights. RCW 13.34.180(1); In re Welfare of A.B., 168 Wn.2d 908,911,232 P.3d

1104 (2010). The first step focuses on the adequacy of the parents and requires the State

to prove the six statutory elements of RCW 13.34.180(1) by clear, cogent, and convincing

evidence. RCW 13.34.190(l)(a)(i); A.B., 168 Wash. 2d at 911. The six statutory elements

required by the first step are:

               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order pursuant to
       RCW 13.34.130;
               (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a period of
       at least six months pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the reasonable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that conditions will be remedied so
       that the child can be returned to the parent in the near future. A parent's
       failure to substantially improve parental deficiencies within twelve months
       following entry of the dispositional order shall give rise to a rebuttable


                                              11
No. 35132-7-III
In re Parental Rights to D.JJ.


       presumption that there is little likelihood that conditions will be remedied
       so that the child can be returned to the parent in the near future ....

              (f) That continuation of the parent and child relationship clearly
       diminishes the child's prospects for early integration into a stable and
       pennanent home. If the parent is incarcerated, the court shall consider
       whether a parent maintains a meaningful role in his or her child's life based
       on factors identified in RCW 13 .34.145( 5)(b ); whether the department or
       supervising agency made reasonable efforts as defined in this chapter; and
       whether particular barriers existed as described in RCW 13.34.145(5)(b)
       including, but not limited to, delays or barriers experienced in keeping the
       agency apprised of his or her location and in accessing visitation or other
       meaningful contact with the child.

RCW 13.34.180(1). The second step asks whether tennination is in the best interests of

the child. RCW 13.34.190(l)(b); A.B., 168 Wash. 2d at 925.

       C.     PARENTING EDUCATION SERVICES


       Mr. V. asserts that not all ordered services were offered. Specifically, he asserts

that DSHS's failure to offer parenting services, either before or during his incarceration,

requires this court to reverse the termination order. We disagree.

       The dependency court first ordered parenting education in November 2015. Mr.

V. 's incarceration began in January 2016. Mr. V. claims that he was clean and sober

during these two months and that he could have benefitted from parenting education

services. Mr. V.'s claim that he was clean and sober during this time has no support in




                                             12
No. 35132-7-III
In re Parental Rights to D.J.J.


the record. Several unchallenged findings note that Mr. V. had a significant and

unresolved substance abuse problem and had failed inpatient and outpatient treatment.

       Alternatively, Mr. V. claims that DSHS had a legal obligation to provide parenting

education services while he was incarcerated, even if the services were unavailable. We

disagree.

       A parent's unwillingness or inability to avail himself of remedial services within a

reasonable period is highly relevant to·a court's determination of whether the elements of

RCW 13.34.180 are established. In re Dependency ofC.T, 59 Wn. App. 490,499, 798

P .2d 1170 ( 1990). Here, Mr. V. was unable to avail himself of parenting education

because he was incarcerated for a lengthy period.

       Mr. V. would have a court delay termination of his parental rights until he was out

of prison and no longer using illegal drugs. But the law does not require a child to wait

indefinitely while a parent continues to engage in criminal and self-destructive behavior.

More than two years passed between when this dependency commenced and the

termination trial. After more than two years, Mr. V. was no closer to remedying his

parental deficiencies.




                                             13
No. 35132-7-III
In re Parental Rights to D.JJ


       D.     INCARCERATION FACTORS


       Mr. V. next argues the trial court did not properly consider incarcerated parent

factors set forth in RCW 13.34.145 (b )(i), (ii), (iii), and (vi). We disagree.

       RCW 13.34.180(1)(f) requires a court to consider whether continuation of the

parent-child relationship clearly diminishes the child's prospects for early integration into

a stable and permanent home. If a parent is incarcerated at the time of trial, that

subsection also requires the trial court to consider whether the incarcerated parent

maintains a meaningful role in his child's life based on factors listed in RCW

13.34.145(5)(b). In re Parental Rights to K.J.B., 187 Wn.2d 592,606,387 P.3d 1072

(2017). Those factors are:

               (i) The parent's expressions or acts of manifesting concern for the
       child, such as letters, telephone calls, visits, and other forms of
       communication with the child;
               (ii) The parent's efforts to communicate and work with the
       department or supervising agency or other individuals for the purpose of
       complying with the service plan and repairing, maintaining, or building the
       parent-child relationship;
               (iii) A positive response by the parent to the reasonable efforts of
       the department or the supervising agency;
               (iv) Information provided by individuals or agencies in a reasonable
       position to assist the court in making this assessment, including but not
       limited to the parent's attorney, correctional and mental health personnel, or
       other individuals providing services to the parent;
               (v) Limitations in the parent's access to family support programs,
       therapeutic services, and visiting opportunities, restrictions to telephone and
       mail services, inability to participate in foster care planning meetings, and

                                              14
No. 35132-7-III
In re Parental Rights to D.JJ


       difficulty accessing lawyers and participating meaningfully in court
       proceedings; and
                (vi) Whether the continued involvement of the parent in the child's
       life is in the child's best interest.

RCW 13.34.145(5)(b).

       Here, the trial court considered all of the factors and entered findings pertinent to

each of them.

       Mr. V. argues there was a no-contact order that prohibited him from interacting

with D.J.J. and that he did everything within his power to show his love for D.J.J. He

argues, "[I] expressed [my] devotion to [my] son by maintaining good behavior, working,

and obtaining [my] [general education certificate] in prison, and by signing up for all

possible services offered by the penitentiary, including substance abuse treatment." Br. of

Appellant at 17. But, even if true, none of these efforts bear on the challenged factors.

       Here, Mr. V. stopped visiting D.J.J. in March 2015, several months before the

September 2015 no-contact order. That order was entered as a result of Mr. V. breaking

into the home where D.J.J. and Ms. J. lived, ransacking it for electronic equipment, and

placing a large knife on D.J.J.'s bed.

       After March 2015, Mr. V. neither had nor sought a role in D.J.J.'s life. Although

the September 2015 no-contact order prohibited Mr. V. from contacting D.J.J., he could

have sought DSHS' s assistance in amending the no-contact order so to have telephonic or

                                             15
No. 35132-7-III
In re Parental Rights to D.J.J.


written contact with his son. He had successfully asked DSHS to assist him in a similar

manner before.

       Ms. Saenz testified that D.J.J. never asked for his father, D.J.J. had not seen his

father in over a year, his father was a stranger to D.J.J., and a continued parent-child

relationship would diminish DJ.l's prospects for a stable home. D.J.J. had been in a

stable home for over 18 months, and Ms. Saenz thought that removal would devastate

him. The guardian ad litem similarly testified.

       We conclude the trial court properly considered the incarcerated parent factors.

       E.     THE CHILD'S BEST INTEREST


       Mr. V. challenges the trial court's finding that termination is in D.J.J.'s best

interest. He argues that DSHS did not prove termination was in his child's best interest

because some evidence in the record shows that he and D.J.J. had positive visits.

       Mr. V. notes that he had positive supervised visits with D.J.J. in February and

March 2015. He offers no other argument and does not explain why this court should

substitute its judgment for that of the trial court. The trial court heard testimony from Ms.

Saenz, Dolores Cantu, and the guardian ad litem that Mr. V. and D.J.J. were not bonded,

D.J.J. had been in a stable home for over 18 months, and removal from that home would

devastate him.



                                              16
No. 35132-7-111
In re Parental Rights to D.JJ


       We conclude that substantial evidence supports the trial court's finding that

termination of Mr. V.'s parental rights was in D.J.J.'s best interest.

       Affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



                                        Q  Pennell, J.




                                              17